Citation Nr: 0827710	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  06-24 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent 
for major depressive disorder (MDD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from February 1974 to May 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the St. Paul, Minnesota, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
an August 2005 rating decision, service connection for MDD 
was granted and a non-compensable rating was assigned 
effective July 2001.  In a March 2006 rating decision, the 
disability rating was increased to 70 percent effective July 
2001.  In a May 2006 rating decision, an earlier effective 
date of March 2001 was assigned.  In a December 2006 rating 
decision, TDIU was denied.  The veteran has perfected his 
appeal as to the initial rating as well as the denial of 
TDIU.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has been scheduled for VA examination in 
conjunction with his claims for a rating in excess of 70 
percent for MDD and TDIU.  The veteran has been unable to 
attend these examinations initially due to his incarceration 
and more recently apparently due to his civil commitment.  He 
is reportedly a patient at the Minnesota Sex Offender Program 
at Moose Lake, Minnesota.  In recent correspondence received 
in August 2007, the veteran's representative indicated that 
since the veteran had been moved to the Moose Lake Facility, 
he would be allowed to report for an examination.  However, 
his representative indicated that the VA notice must be sent 
to the staff of that facility and not directly to the veteran 
which accounted for the veteran's failure to report for more 
recently scheduled examinations.  An address was provided.  
However, in November 2007, the representative indicated that 
the veteran would not be permitted to attend an examination.  
Nevertheless, the representative enclosed medical records 
showing that the veteran was afforded a physical examination 
at the Moose Lake facility dated in September 2007, but no 
psychiatric evaluation.  

The veteran's representative asserts that a current VA 
examination is unnecessary as there is adequate medical 
evidence of record.  The Board notes that service connection 
for MDD was established as of March 2001.  The medical 
evidence dated since that time shows that the veteran has 
more than one psychiatric diagnosis.  In January 2006, the 
veteran was afforded a psychiatric evaluation.  The diagnoses 
included MDD, recurrent, in partial remission.  He was 
evaluated again in September 2003 and the diagnoses included 
MDD, recurrent.  In April 2005, the veteran was diagnosed as 
having pedophilia, dysthymic disorder, and a personality 
disorder; MDD was not diagnosed.  When evaluated in January 
2006, the diagnoses included MDD, recurrent, moderate.  

The representative has asserted that when a claimant has both 
service-connected and nonservice-connected disabilities, in 
this case psychiatric disorders, when VA cannot discern the 
effects of each disability, where such distinction is not 
possible, VA must attribute such effects to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998).  Therefore, the representative asserts that 
the totality of the veteran's psychiatric impairments would 
be considered in rating the MDD and evaluating whether TDIU 
is warranted.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board finds 
that another attempt should be made to examine the veteran 
since he was in fact able to undergo a physical examination 
in September 2007.  VA's duty to assist includes the 
undertaking of reasonable efforts to provide the veteran with 
a compensation examination to determine the current severity 
of his service-connected MDD.  Such an examination would be 
subject to the limitations imposed by his civil commitment 
status pursuant to Bolton v. Brown, 8 Vet. App. 185 (1995).  
Although VA does not have the authority under 38 U.S.C.A. § 
5711 (Authority to issue subpoenas) to require a correctional 
institution to release a veteran so that VA can provide him 
the necessary examination at the closest VA medical facility, 
VA's duty to assist an incarcerated veteran extends to 
arranging for an adequate evaluation within the prison 
facility.  See Bolton, 8 Vet. App. at 191.  The notification 
should be sent to the staff of the Moose Lake Facility.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655.

In the event that the veteran is unable to report for a VA 
examination, the claims file should be referred to a VA 
examiner.  The VA examiner should be provided the rating 
criteria for Diagnostic Code 9434.  Based on the available 
records, the examiner should opine if the veteran exhibits 
total occupational and social impairment.  If possible, the 
examiner should disassociate the MDD from his other 
psychiatric disorders.  If that is not possible, the examiner 
should so state.  The examiner should also opine as to 
whether the veteran is unemployable due to his MDD.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Schedule the veteran for a VA psychiatric 
examination.  The notice of the examination 
should be sent to the staff at the Moose Lake 
Facility per the representative's August 20, 
2007 correspondence.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her report 
whether or not the claims file was reviewed.  
Any indicated tests should be accomplished.  

The examiner should be provided the 
diagnostic criteria for Diagnostic Code 9434 
and provide findings consistent with those 
criteria.  The examiner should opine if the 
veteran exhibits total occupational and 
social impairment.  If possible, the examiner 
should disassociate the MDD from his other 
psychiatric disorders.  If that is not 
possible, the examiner should so state.  The 
examiner should also opine as to whether the 
veteran is unemployable due to his MDD.

A rationale for any opinion expressed should 
be provided.

2.  If the veteran does not report for his VA 
examination, the claims file should be 
referred to a VA examiner.  The VA examiner 
should be provided the rating criteria for 
Diagnostic Code 9434.  Based on the available 
records, the examiner should opine if the 
veteran exhibits total occupational and 
social impairment.  If possible, the examiner 
should disassociate the MDD from his other 
psychiatric disorders.  If that is not 
possible, the examiner should so state.  The 
examiner should also opine as to whether the 
veteran is unemployable due to his MDD.  A 
rationale for any opinion expressed should be 
provided.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).


